DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed September 30, 2022. Claims 1, 6, 11-12, 16, 18, 20, and 22-23 have been amended. Claims 1-23 are presently pending and are presented for examination.

Response to Arguments/Remarks
Pursuant to MPEP 2111.01 Plain Meaning, I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).


4.	35 U.S.C. § 101 Rejection. Applicant's arguments/remarks filed on September 30, 2022 regarding the previous 35 U.S.C. § 101 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, 35 U.S.C. § 101 rejection is maintained.
	The claim is interpreted to read on a human organism since it explicitly encompasses a human performing an action as part of the invention. The applicant should indicate that a human organism is excluded from the scope of the patentable subject matter by removing the word human and just leave the claim with the word “operator”. 

5.	35 U.S.C. § 112(b) Rejection. Applicant's arguments/remarks filed on September 30, 2022 regarding the previous 35 U.S.C. 112(b) rejection have been fully considered. Applicant's arguments/amendments are not persuasive regarding antecedent basis. Accordingly, 35 U.S.C. 112(b) rejection is maintained.
Regarding “the flying”, since the applicant is claiming a remote controller, it is not clear if the drone is in the air or on the ground. The same reasoning applies to “the air” and “the ground”. Those skilled in the art will understand that by claiming an apparatus, it cannot be assumed that everything around the apparatus is included in the invention. 

6.	35 USC § 103 Rejection. Applicant's amendments/arguments filed on September 30, 2022 regarding the previous 35 USC § 103 rejection have been fully considered. Applicant’s arguments, with respect to the previous 35 USC § 103 rejection, are not persuasive.
The applicant argues that “Claim 1 recites, inter alia, "superimposing, on the augmented reality display, a target symbol indicating a position of the drone in a real world environment from a perspective of the human operator while the human operator is looking towards the drone; and superimposing, on the augmented reality display, an orientation symbol indicating an orientation of the drone from the perspective of the human operator while the human operator is looking towards the drone." See, for example, page 9, lines 22-24. This subject matter is not found in the cited art, alone and/or in combination. The cited art therefore does not render obvious claim 1”.

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. The above argued limitation is expressly or impliedly contained in the prior art of Liu by the used of smart glasses to control an UAV. The smart glasses can show a real view from the outside so a operator can control the UAV while looking towards the UAV. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The limitations argued by the applicant may also be reasoned from knowledge generally available to one of ordinary skill in the art since the concept of superimposing symbols indicating positions in a real-world environment is conventional and known in the art. It is conventional and well-known in the art the practice of superimposing symbols in a real would environment. For example, navigational devices are known for using this technique to guide their users. Similarly, video games use this type of superimpose symbology to guide users in a virtual reality environment. Further, pilots use multiple varieties of symbols in their HUD or other instruments to obtain position, velocity, altitude, pitch. Roll, etc., that allows them proper operation of an air craft while looking the outside scene. It would been obvious for a person of ordinary skill in the art to combine Liu with these known techniques to achieve what the applicant is claiming. Accordingly, the limitation of “superimposing, on the augmented reality display, a target symbol indicating a position of the drone in a real world environment from a perspective of the human operator while the human operator is looking towards the drone; and superimposing, on the augmented reality display, an orientation symbol indicating an orientation of the drone from the perspective of the human operator while the human operator is looking towards the drone.” is conventional and known in the art so it is reasoned from knowledge generally available to one of ordinary skill in the art. The act of superimposing symbols in a real-world environment view is conventional and known in the art. A person of ordinary skill in that art would find obvious to apply this technology to assist a vehicle operator maneuvering the vehicle. To further provide clarity to the rejection, the examiner indicates to the prior art reference of Kobayashi et al, US 2018/0196425 as an additional reference that can be taken for example.
Therefore, it would be obvious to combine these references with the knowledge generally available to one of ordinary skill in the art as already shown in the Non-Final Action. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, for the above reasons, the examiner maintains the rejection over claims 1-23.

CLAIM INTERPRETATION
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an internal data communication interface configured to receive data”, in claim 1. (The examiner notes that the corresponding structure performing the claimed function is found in the specification to be a wireless radio transceiver, figure 2, item 108).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

10.	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

11.	Claims 1-23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite “a human operator”, “the human operator is looking towards the drone”. The broadest reasonable interpretation of the claim includes a human organism performing an action. The claim is not patent eligible because it is interpreted to read on a human organism. Therefore, claims 1-23 are rejected for the above reasons.

Claim Rejections – 35 USC § 112

12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claim 1-2, 4, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

14.	Claims 1-2, 4, 6, 11, 16, 20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 22, 23 recite “the flying”, There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the air”, There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the ground”, “the position of the drone in the augmented reality”, There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 1-23 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al, US 2019/0011908, in view of Tamanaha et al, US 2016/0298974, further in view of Koch et al, US 2020/0225660, hereinafter referred to as Liu, Tamanaha, and Koch, respectively.

Regarding claim 1, Liu discloses an apparatus for assisting a human operator in flying a drone using a remote controller, comprising: 
an internal data communication interface configured to receive data related to the flying from the remote controller (See at least ¶ 4, “the UAV and a remote controller communicate with each other through wireless communication means such as a private communication protocol or wireless fidelity (WiFi).”), (See at least ¶ 53, “The remote controller 11 can directly establish a second channel with the UAV 100 without relaying by the smart glasses 12, such that the remote controller can send a first flight control instruction directly to the UAV through the second channel”); 
an augmented reality display configured to display the data related to the flying to the human operator (See at least ¶ 94, “the smart glasses may include smart glasses configured to realize both virtual reality and augmented reality. In the augmented reality mode of the smart glasses of the present disclosure, the flight status data may be displayed in superposition with the above described FPV image data.”); 
one or more memories including computer program code (See at least ¶ 175, “A method consistent with the disclosure can be implemented in the form of computer program stored in a non-transitory computer-readable storage medium, which can be sold or used as a standalone product”); and one or more processors configured to execute the computer program code to cause the apparatus to perform at least the following: 
superimposing, on the augmented reality display in a real world environment from a perspective of the human operator (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”); and 
superimposing, on the augmented reality display from the perspective of the human operator (See at least ¶ 93, “the smart glasses 110 can further receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc”).
Liu fails to explicitly disclose an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone and a target symbol indicating a position of the drone while the human operator is looking towards the drone (The examiner notes that Liu discloses a symbol indicating an operation menu of the smart glasses. Further, superimposed symbols indicating orientation/positions in a map is known and conventional in the art).
However, Tamanaha teaches an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone and a target symbol indicating a position of the drone while the human operator is looking towards the drone (See at least ¶ 42, “the AR display device 101 determines a geographic location ( e.g., GPS location coordinates) and orientation of the drone 106 within the physical environment 114.”), (See at least ¶ 75, “The mobile application also has a User Interface (UI) component that displays video feed in the background and overlays any AR graphics or AR objects. The UI also has an interface to allow a user to create, place, or delete AR objects.”), (See at least ¶ 26, “As the pilot flies his/her drone, he/she can see 3D graphics rendered on the screen of his/her mobile computing device and overlaid on top of the streaming video from the camera of the drone”), (The examiner notes that superimposing graphics or symbols over an image is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu and include an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone and a target symbol indicating a position of the drone while the human operator is looking towards the drone as taught by Tamanaha because it would allow the apparatus to incorporate one or more see-through display panels upon which graphical content is displayed to the user, enabling the user to directly view both the real-world environment and the graphical content within a combined AR view (Tamanaha ¶ 3).

Regarding claim 2, Liu discloses the apparatus of claim 1, wherein the orientation symbol is configured to point out a predetermined direction fixed in relation to the orientation of the drone in the air (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well).

Regarding claim 3, Liu discloses the apparatus of claim 2, wherein the predetermined direction is fixed in relation to a heading of the drone (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well).

Regarding claim 4, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: obtaining a position of the drone on the ground in a world coordinate system; obtaining a position of the drone on the ground in an augmented reality coordinate system of the apparatus; locking the position of the drone in the augmented reality coordinate system with the position of the drone in the world coordinate system; obtaining a heading of the drone on the ground; and setting the heading as an orientation of a calibration heading symbol in the augmented reality coordinate system of the apparatus (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 5, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: superimposing, on the augmented reality display, a cruising altitude of the drone using a numerical value and a scale visually coupled with the target symbol while the human operator is looking towards the drone in the air; and superimposing, on the augmented reality display, a heading of the drone in degrees visually coupled with the orientation symbol while the human operator is looking towards the drone in the air (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 6, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: superimposing, on the augmented reality display, an indirect line of sight guideline extending horizontally to a geographic location of the drone on the ground, from which the indirect line of sight guideline continues to extend vertically to the target symbol in a cruising altitude of the drone in the air while the human operator is looking towards the drone in the air (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 7, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: superimposing, on the augmented reality display, a track symbol indicating a track and a speed of the drone in the air while the human operator is looking towards the drone in the air (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 8, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: superimposing, on the augmented reality display, an obstruction indicator symbol configured to depict a distance of the drone to a real object while the human operator is looking towards the drone in the air (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 9, Liu discloses the apparatus of claim 8, wherein the obstruction indicator symbol comprises a visual indicator superimposed at least partly over the real object (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 10, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: superimposing, on the augmented reality display a vertical waypoint symbol starting from a geographic location of the waypoint on the ground and extending towards a predetermined altitude of the waypoint while the human operator is looking towards the drone in the air (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).
Liu fails to explicitly disclose superimposing, on the augmented reality display, a map showing a geographic location of the human operator, a geographic location of the drone, and a waypoint.
However, Tamanaha teaches superimposing, on the augmented reality display, a map showing a geographic location of the human operator, a geographic location of the drone, and a waypoint (See at least ¶ 42, “the AR display device 101 determines a geographic location ( e.g., GPS location coordinates) and orientation of the drone 106 within the physical environment 114.”), (See at least ¶ 75, “The mobile application also has a User Interface (UI) component that displays video feed in the background and overlays any AR graphics or AR objects. The UI also has an interface to allow a user to create, place, or delete AR objects.”), (See at least ¶ 26, “As the pilot flies his/her drone, he/she can see 3D graphics rendered on the screen of his/her mobile computing device and overlaid on top of the streaming video from the camera of the drone”), (The examiner notes that a map showing a geographic location of the human operator, a geographic location of the drone, and a waypoint is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu and include superimposing, on the augmented reality display, a map showing a geographic location of the human operator, a geographic location of the drone, and a waypoint as taught by Tamanaha because it would allow the apparatus to incorporate one or more see-through display panels upon which graphical content is displayed to the user, enabling the user to directly view both the real-world environment and the graphical content within a combined AR view (Tamanaha ¶ 3).

Regarding claim 11, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: superimposing, on the augmented reality display, one or more visual elements based on data captured in real-time using one or more sensors onboard the drone in a vicinity of the target symbol while the human operator is looking towards the drone in the air; and positioning, on the augmented reality display, the one or more visual elements so that a line of sight remains unobstructed while the human operator is looking towards the drone in the air (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (The examiner notes that it would have been an obvious matter of design choice to modify position, size, color, direction, etc., of the symbol since applicant has not disclose that such variations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 12, Liu discloses the apparatus of claim 1.
Liu fails to explicitly disclose wherein the apparatus is caused to perform: superimposing, on the augmented reality display, a map in a vertical layout showing a geographic location of the human operator and a geographic location of the drone in a vicinity of the target symbol on the augmented reality display while the human operator is looking towards the drone in the air; or superimposing, on the augmented reality display, a map in a horizontal layout showing a geographic location of the human operator and a geographic location of the drone while the human operator is looking towards the ground.
However, Tamanaha teaches wherein the apparatus is caused to perform: superimposing, on the augmented reality display, a map in a vertical layout showing a geographic location of the human operator and a geographic location of the drone in the vicinity of the target symbol on the augmented reality display while the human operator is looking towards the drone in the air; or superimposing, on the augmented reality display, a map in a horizontal layout showing a geographic location of the human operator and a geographic location of the drone while the human operator is looking towards the ground (See at least ¶ 42, “the AR display device 101 determines a geographic location ( e.g., GPS location coordinates) and orientation of the drone 106 within the physical environment 114.”), (See at least ¶ 75, “The mobile application also has a User Interface (UI) component that displays video feed in the background and overlays any AR graphics or AR objects. The UI also has an interface to allow a user to create, place, or delete AR objects.”), (See at least ¶ 26, “As the pilot flies his/her drone, he/she can see 3D graphics rendered on the screen of his/her mobile computing device and overlaid on top of the streaming video from the camera of the drone”), (The examiner notes that a map showing a geographic location of the human operator, a geographic location of the drone, and a waypoint is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu and include wherein the apparatus is caused to perform: superimposing, on the augmented reality display, a map in a vertical layout showing a geographic location of the human operator and a geographic location of the drone in the vicinity of the target symbol on the augmented reality display while the human operator is looking towards the drone in the air; or superimposing, on the augmented reality display, a map in a horizontal layout showing a geographic location of the human operator and a geographic location of the drone while the human operator is looking towards the ground as taught by Tamanaha because it would allow the apparatus to incorporate one or more see-through display panels upon which graphical content is displayed to the user, enabling the user to directly view both the real-world environment and the graphical content within a combined AR view (Tamanaha ¶ 3).

Regarding claim 13, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: superimposing, on the augmented reality display, a menu structure around the human operator while the human operator is looking towards the ground; detecting a gesture from the human operator as a command related to the menu structure; and controlling, on the augmented reality display, the display of the data related to the flying based on the command (See at least ¶ 61, “the menu operation of the smart glasses can be replaced by the smart glasses sensing user gestures, and the smart glasses menu functions can be realized through gesture operations. In some embodiments, the smart glasses 12 may include a front camera. In an augmented reality mode, an operation may be performed by the user clicking a finger to a position where a glasses icon is located. For example, in an augmented reality mode, operation menus of the smart glasses 12 may be displayed on an image plane”).

Regarding claim 14, Liu discloses the apparatus of claim 1.
Liu fails to explicitly disclose wherein the apparatus comprises: an external data communication interface configured to receive external data related to a physical environment of the drone; wherein the apparatus is caused to perform: superimposing, on the augmented reality display, one or more visualizations of the external data.
However, Tamanaha teaches wherein the apparatus comprises: an external data communication interface configured to receive external data related to a physical environment of the drone; wherein the apparatus is caused to perform: superimposing, on the augmented reality display, one or more visualizations of the external data (See at least ¶ 38, “the network-based system may be or include a cloud-based server system that provides AR content (e.g., augmented information including 3D models of virtual objects corresponding to position/location coordinates) to the AR display devices 101, 111”), (See at least ¶ 67, “The server 110 includes a processor 512, and a database 508. The processor 512 includes an AR object server application 516 that provides virtual objects and corresponding coordinates to the drones. The database 508 stores the 3D model of the virtual objects and corresponding coordinates, position data, orientation data”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu and include wherein the apparatus comprises: an external data communication interface configured to receive external data related to a physical environment of the drone; wherein the apparatus is caused to perform: superimposing, on the augmented reality display, one or more visualizations of the external data as taught by Tamanaha because it would allow the apparatus to incorporate one or more see-through display panels upon which graphical content is displayed to the user, enabling the user to directly view both the real-world environment and the graphical content within a combined AR view (Tamanaha ¶ 3).

Regarding claim 15, Liu discloses the apparatus of claim 14.
Liu fails to explicitly disclose wherein the external data comprises weather data, and the one or more visualizations depict the weather data.
However, Koch teaches wherein the external data comprises weather data, and the one or more visualizations depict the weather data (See at least ¶ 125, “There exist third party content datasets 1101 that contain GLOB information such as maps and other readily available information such as traffic reports, weather, news, and other such information that may come from various third party vendors or sources”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu and include wherein the external data comprises weather data, and the one or more visualizations depict the weather data as taught by Koch because it would allow the apparatus to collect object data with an automated vehicle (AV) as the AV traverses a specified route, geocoding the collected object data, and presenting the geocoded object data on a user device (Koch ¶ 2).

Regarding claim 16, Liu discloses the apparatus of claim 14. 
Liu fails to explicitly disclose wherein the external data comprises air traffic control data including classifications of airspaces, and the one or more visualizations depict the classification of the airspace matching a position of the drone in the air.
However, Koch teaches wherein the external data comprises air traffic control data including classifications of airspaces, and the one or more visualizations depict the classification of the airspace matching a position of the drone in the air (See at least ¶ 176, “control system 2712 may be configured to provide traffic control information or instructions to AVs within its observation and communication range. By way of example and not of limitation, the traffic control system 2712 includes an air traffic control system”), (The examiner notes that classifications of airspaces, and the one or more visualizations depict the classification of the airspace matching the position of the drone in the air is part of air traffic control systems thus is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu and include wherein the external data comprises air traffic control data including classifications of airspaces, and the one or more visualizations depict the classification of the airspace matching a position of the drone in the air as taught by Koch because it would allow the apparatus to collect object data with an automated vehicle (AV) as the AV traverses a specified route, geocoding the collected object data, and presenting the geocoded object data on a user device (Koch ¶ 2).

Regarding claim 17, Liu discloses the apparatus of claim 14.
Liu fails to explicitly disclose wherein the external data comprises air traffic control data including positions of aircraft in the air, and the one or more visualizations depict the positions of the aircraft in the air.
However, Koch teaches wherein the external data comprises air traffic control data including positions of aircraft in the air, and the one or more visualizations depict the positions of the aircraft in the air (See at least ¶ 176, “control system 2712 may be configured to provide traffic control information or instructions to AVs within its observation and communication range. By way of example and not of limitation, the traffic control system 2712 includes an air traffic control system”), (The examiner notes that the external data comprises air traffic control data including positions of aircraft in the air, and the one or more visualizations depict the positions of the aircraft in the air is part of air traffic control systems thus is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu and include wherein the external data comprises air traffic control data including positions of aircraft in the air, and the one or more visualizations depict the positions of the aircraft in the air as taught by Koch because it would allow the apparatus to collect object data with an automated vehicle (AV) as the AV traverses a specified route, geocoding the collected object data, and presenting the geocoded object data on a user device (Koch ¶ 2).

Regarding claim 18, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: superimposing, on the augmented reality display, the data related to the flying while the human operator is looking towards the drone in the air with a visual line of sight to the drone during a unobstructed visibility, or during an impaired visibility with an augmented line of sight to the drone, or during an obstructed visibility with an augmented and simulated line of sight to the drone, or during a long-distance visibility with an augmented line of sight to the drone (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 19, Liu discloses the apparatus of claim 1, wherein the apparatus is caused to perform: adjusting, on the augmented reality display, the display of the data related to the flying so that a line of sight remains unobstructed while the human operator is looking towards the drone in the air (See at least ¶ 34, “The flight status data of the UAV may be further displayed on the first display screen 17 and the second display screen 18, to superimpose on the FPV image data displayed on the first display screen 17 and the second display screen 18, such that the user can also see the flight status data of the UAV at the same time through the first lens group 15 and the second lens group 16. The flight status data of the UAV may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, an operation prompt, an FPV video, etc.”), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”).

Regarding claim 20, Liu discloses a system comprising two apparatuses of claim 1, wherein: 
a first apparatus is used for assisting a first human operator in flying the drone in the air using the remote controller, wherein a first geographic location of the first human operator in relation to a position of the drone in the air is used to adjust a first viewpoint for rendering the data related to the flying including a first target symbol (See at least ¶ 4, “the UAV and a remote controller communicate with each other through wireless communication means such as a private communication protocol or wireless fidelity (WiFi).”), (See at least ¶ 53, “The remote controller 11 can directly establish a second channel with the UAV 100 without relaying by the smart glasses 12, such that the remote controller can send a first flight control instruction directly to the UAV through the second channel”), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”); and 
a second apparatus is used for informing a second human operator in relation to flying the drone in the air, wherein a second geographic location of the second human operator in relation to the position of the drone in the air is used to adjust a second viewpoint for rendering the data related to the flying including a second target symbol (See at least ¶ 53, “The remote controller 11 can directly establish a second channel with the UAV 100 without relaying by the smart glasses 12, such that the remote controller can send a first flight control instruction directly to the UAV through the second channel”), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (The examiner notes that it would be obvious to a person of ordinary skill in the art to use multiple control apparatuses to control a drone).
Liu fails to explicitly disclose first orientation symbol to be superimposed on a first augmented reality display of the first apparatus and a second orientation symbol to be superimposed on a second augmented reality display of the second apparatus (The examiner notes that Liu discloses a symbol indicating an operation menu of the smart glasses.).
However, Tamanaha teaches first orientation symbol to be superimposed on a first augmented reality display of the first apparatus and a second orientation symbol to be superimposed on a second augmented reality display of the second apparatus (See at least ¶ 42, “the AR display device 101 determines a geographic location ( e.g., GPS location coordinates) and orientation of the drone 106 within the physical environment 114.”), (See at least ¶ 75, “The mobile application also has a User Interface (UI) component that displays video feed in the background and overlays any AR graphics or AR objects. The UI also has an interface to allow a user to create, place, or delete AR objects.”), (See at least ¶ 26, “As the pilot flies his/her drone, he/she can see 3D graphics rendered on the screen of his/her mobile computing device and overlaid on top of the streaming video from the camera of the drone”), (The examiner notes that superimposing graphics or symbols over an image is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu and include first orientation symbol to be superimposed on a first augmented reality display of the first apparatus and a second orientation symbol to be superimposed on a second augmented reality display of the second apparatus as taught by Tamanaha because it would allow the apparatus to incorporate one or more see-through display panels upon which graphical content is displayed to the user, enabling the user to directly view both the real-world environment and the graphical content within a combined AR view (Tamanaha ¶ 3).

Regarding claim 21, Liu discloses the system of claim 20, wherein the second apparatus is used for assisting the second human operator in relation to controlling one or more sensors onboard the drone (See at least ¶ 53, “The remote controller 11 can directly establish a second channel with the UAV 100 without relaying by the smart glasses 12, such that the remote controller can send a first flight control instruction directly to the UAV through the second channel”), (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (The examiner notes that it would be obvious to a person of ordinary skill in the art to use multiple control apparatuses and users to control a drone).

Regarding claim 22, Liu discloses a method for assisting a human operator in flying a drone using a remote controller, comprising: 
receiving data related to the flying from the remote controller (See at least ¶ 4, “the UAV and a remote controller communicate with each other through wireless communication means such as a private communication protocol or wireless fidelity (WiFi).”), (See at least ¶ 53, “The remote controller 11 can directly establish a second channel with the UAV 100 without relaying by the smart glasses 12, such that the remote controller can send a first flight control instruction directly to the UAV through the second channel”); 
displaying, on an augmented reality display, the data related to the flying to the human operator (See at least ¶ 94, “the smart glasses may include smart glasses configured to realize both virtual reality and augmented reality. In the augmented reality mode of the smart glasses of the present disclosure, the flight status data may be displayed in superposition with the above described FPV image data.”); 
superimposing, on the augmented reality display in a real world environment from a perspective of the human operator (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”); and 
superimposing, on the augmented reality display from the perspective of the human operator (See at least ¶ 93, “the smart glasses 110 can further receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc”).
Liu fails to explicitly disclose a target symbol indicating a position of the drone while the human operator is looking towards the drone and an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone (The examiner notes that Liu discloses a symbol indicating an operation menu of the smart glasses.).
However, Tamanaha teaches a target symbol indicating a position of the drone while the human operator is looking towards the drone and an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone (See at least ¶ 42, “the AR display device 101 determines a geographic location ( e.g., GPS location coordinates) and orientation of the drone 106 within the physical environment 114.”), (See at least ¶ 75, “The mobile application also has a User Interface (UI) component that displays video feed in the background and overlays any AR graphics or AR objects. The UI also has an interface to allow a user to create, place, or delete AR objects.”), (See at least ¶ 26, “As the pilot flies his/her drone, he/she can see 3D graphics rendered on the screen of his/her mobile computing device and overlaid on top of the streaming video from the camera of the drone”), (The examiner notes that superimposing graphics or symbols over an image is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu and include a target symbol indicating a position of the drone while the human operator is looking towards the drone and an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone as taught by Tamanaha because it would allow the method to incorporate one or more see-through display panels upon which graphical content is displayed to the user, enabling the user to directly view both the real-world environment and the graphical content within a combined AR view (Tamanaha ¶ 3).

Regarding claim 23, Liu discloses a non-transitory computer-readable medium comprising computer program code, which, when executed by one or more processors, causes performance of a method for assisting a human operator in flying a drone using a remote controller, comprising: 
receiving data related to the flying from the remote controller (See at least ¶ 4, “the UAV and a remote controller communicate with each other through wireless communication means such as a private communication protocol or wireless fidelity (WiFi).”), (See at least ¶ 53, “The remote controller 11 can directly establish a second channel with the UAV 100 without relaying by the smart glasses 12, such that the remote controller can send a first flight control instruction directly to the UAV through the second channel”); 
displaying, on an augmented reality display, the data related to the flying to the human operator (See at least ¶ 94, “the smart glasses may include smart glasses configured to realize both virtual reality and augmented reality. In the augmented reality mode of the smart glasses of the present disclosure, the flight status data may be displayed in superposition with the above described FPV image data.”); 
superimposing, on the augmented reality display in a real world environment from a perspective of the human operator (See at least ¶ 55, “the smart glasses 12 can thriller receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc.”), (See at least ¶ 56, “the smart glasses 12 may include smart glasses configured to realize both virtual reality and augmented reality. With the smart glasses of the present disclosure, the flight status data may be displayed in a manner of augmented reality in superposition with the above-described FPV image data. For example, the FPV image data and the flight status data may be displayed in a picture-in-picture manner.”); and 
superimposing, on the augmented reality display from the perspective of the human operator (See at least ¶ 93, “the smart glasses 110 can further receive flight status data directly from the UAV through the first channel and display the flight status data. The flight status data may include, but is not limited to, a location of the UAV, a direction of the UAV, remaining power, a flight path, obstacle information, flight altitude and flight speed, a nose orientation of the UAV, an orientation of a gimbal at the UAV, etc”).
Liu fails to explicitly disclose a target symbol indicating a position of the drone while the human operator is looking towards the drone and an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone (The examiner notes that Liu discloses a symbol indicating an operation menu of the smart glasses.).
However, Tamanaha teaches a target symbol indicating a position of the drone while the human operator is looking towards the drone and an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone (See at least ¶ 42, “the AR display device 101 determines a geographic location ( e.g., GPS location coordinates) and orientation of the drone 106 within the physical environment 114.”), (See at least ¶ 75, “The mobile application also has a User Interface (UI) component that displays video feed in the background and overlays any AR graphics or AR objects. The UI also has an interface to allow a user to create, place, or delete AR objects.”), (See at least ¶ 26, “As the pilot flies his/her drone, he/she can see 3D graphics rendered on the screen of his/her mobile computing device and overlaid on top of the streaming video from the camera of the drone”), (The examiner notes that superimposing graphics or symbols over an image is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Liu and include a target symbol indicating a position of the drone while the human operator is looking towards the drone and an orientation symbol indicating an orientation of the drone while the human operator is looking towards the drone as taught by Tamanaha because it would allow the medium to incorporate one or more see-through display panels upon which graphical content is displayed to the user, enabling the user to directly view both the real-world environment and the graphical content within a combined AR view (Tamanaha ¶ 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665